Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-3, 6, 9-10, 12-17, 19-29 and 31-33 are all the claims.
2.	Claims 1, 6, 9, 15, 19-22, and 27-28 are amended and Claim 30 is canceled in the Response of 3/21/2022. 
3.	Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
4.	Applicant’s election of species for:

    PNG
    media_image1.png
    114
    598
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    223
    608
    media_image2.png
    Greyscale
in the reply filed on 8/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	The non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
6.	Claims 1-3, 6, 9-10, 12-17 and 19-29 are all the claims under examination.
7.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
8.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the improper use of the term, e.g., Alexa Fluor, Tris, Triton, Tween, BIACore, Q-Exactive Plus, pluronic F68, etc., which is a trade name or a mark used in commerce, is withdrawn. Applicants have rectified the deficiencies in the amended and clean copy of the specification along with a marked-up copy of the specification.

b) The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn. Applicants have amended the specification to rectify the deficiency.

c) The objection to the specification filed 6/29/2020 for two errors or content without apparent meaning on pp. 106 and 109 is withdrawn in view of Applicants amendment of the specification to rectify these deficiencies.

Claim Objections
9.	The objection to Claims 1 and 27-28 because of informalities is withdrawn.  
a) each of the claims 1(a) and 27(a) has been amended to recite “4 to 9.5”.  
b) Claim 28 has been amended to only recite “0.1 to 8 mg/ml”

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

10.	The rejection of Claims 1-3, 6, 9-10, 12-17 and 19-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for canceled Claim 30 and withdrawn for the pending claims.
a) The rejection of Claims 1-3, 6, 9-10, 12-17 and 19-30 because the antigen binding domains of the BiTe are defined solely by their pl is withdrawn. Applicants have amended generic Claim 1 to clarify the structural components for each the 1st-3rd domains for the antibody construct to encompass a BiTE and the corresponding pI range/ domain.

b) The rejection of claim 1 for both the broad recitation “8 to 10” and the narrower recitation “8.5-9.5” is withdrawn in view of Applicants amendment to delete the broader range.

	c) The rejection of Claim 6 in depending from canceled Claim 5 is withdrawn in view of Applicants amendment to amend the dependency of Claim 6 to Claim 1. 

e) The rejection of claim 15 for both the broad recitation “5 to 200 mM” and the narrower recitation “10 to 50 mM” is withdrawn in view of Applicants amendment to delete the narrower range.

f) The rejection of claim 19 for both the broad recitation “1 to 15%” and the narrower recitation “9 to 12%” is withdrawn in view of Applicants amendment to delete the narrower range.

h) The rejection of Claim 20 for improper citation of trademark/trade names “pluronic F68” and “triton X-100” is withdrawn. Applicants have replaced the trademark/trade name polyoxyethylene-polyoxypropylene block copolymer and t- Polyethylene glycol tert-octylphenyl ether.

i) The rejection of claim 21 for both the broad recitation “0.004 to 0.5%” and the narrower recitation “0.001 to 0.01%” is withdrawn in view of Applicants amendment to delete the narrower range.
l) The rejection of claim 27 for both the broad recitation “8-10” pI and and the narrower recitation “8.5 to 9.5” pI is withdrawn in view of Applicants amendment to delete the broader range.

m) The rejection of claim 27 for both the broad recitation “9%” sucrose and the narrower recitation “6%” sucrose is withdrawn in view of Applicants amendment to the claim to clarify the distinction for element (c) of the claim.

o) The rejection of claim 28 for both the broad recitation “0.1 to 8 mg/ml” concentration and the narrower recitations “0.2 to 2.5 mg/ml” and “0.25-1.0 mg/ml” is withdrawn in view of Applicants amendment to delete the narrower ranges.

p) The rejection of Claims 1-3, 6, 9-10, 13-17 and 19-30 for a first and second domain having a binding property and comprising the generic antibody construct is moot for canceled Claim 30 and withdrawn for the pending claims. Applicants have amended generic Claim 1 to clarify the structural components for each the 1st-3rd domains for the antibody construct to encompass a BiTE and the corresponding pI range/ domain.

Claim Rejections - 35 USC § 112, fourth paragraph
11.	The rejection of Claim 39 [actually Claim 30] under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claim.
Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	The rejection of Claims 1-3, 6, 9-10, 12-17 and 19-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.

d) The rejection of claim 9 for both the broad recitation “…at least 90% identical to a sequence…of: SEQ ID NO: 17-24” and the narrower recitation “…of: SEQ ID NO: 17-24” is maintained. Applicants have amended Claim 9 to recite the same narrower limitation under its own element (b) but which claim still contains both the narrower and broader recitations.. 

g) The rejection of Claim 19 for reciting “(m/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) a required feature of the claim is maintained. Applicants have not addressed the rejection in the Response.

j) The rejection of Claim 21 for reciting “(m/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) a required feature of the claim is maintained. Applicants have not addressed the rejection in the Response.

k) The rejection of Claim 25 for reciting “(w/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) a required feature of the claim is maintained. Applicants have not addressed the rejection in the Response.

n) The rejection of Claim 27 for reciting “(m/V)” because it is not clear if the term is (a) merely exemplary, and therefore not required, or (b) a required feature of the claim is maintained. Applicants have not addressed the rejection in the Response.

q) The rejection of Claims 1-3, 6, 9-10, 12-17 and 19-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to identify the relationship for each of the pI ranges for the first, second and third domains, respectively, to cumulative overall pH of the pharmaceutical composition in addition to elements (b)-(d) is maintained. 
(i) Applicants allege in their presentation of “additional experimental data (provided herein below)” spanning pages 10-15 of the Response of 3/21/2022 they have identified the combined pI for the antibody construct as a whole is relevant to achieving a pH range of 4.0 to 5.0 for the liquid composition as a whole factoring into the final pH for the composition has been achieved.
Response to Arguments
To be of probative value, the objective evidence of fact (test results for the species of the invention plus those data shown in new Figures 1-3) must be factually supported by an appropriate declaration under 37 CFR 1.132. See MPEP 716.01(c). The Attorney statements are regarded as copying evidence from what should otherwise be presented by a declarant laying out the facts. Applicants submission of a proper declaration under 37 CFR 1.132 is required in order for the Response to be complete. Accordingly, those new data have not been considered on the merits.

(ii) Applicants allege citing reference Exhibit A as support for the calculation of any pI for any protein as known in the art is outcome determinative of the final pH range for the liquid composition.
Response to Arguments
a) The relevance of the reference is not made to the instant invention as reduced to practice in the specification for a BiTE antibody as a whole much less its parts. The Ip calculator is not mentioned in the specification in a working example and the reference has not been made of art in the form of an IDS/1449 form of record. The reference does not teach or suggest antibodies much less BiTE antibody structures. Applicants have not responded to the reference set forth below under the enablement rejection.

b) The original grounds for rejection are not predicated on only the determination of a pI for element (a) alone in determining the final contribution to the pH range for the liquid composition comprising the BiTE antibody construct. Applicants have not responded to this part of the rejection by comments nor amendments to the claims as to the relation between the combination of elements (a)-(d) in achieving the final pH range. Even assuming, arguendo, the new experimental data in the Response were entered, those data do not reveal the composition of elements (b)-(d) comprising the features for generic Claim 1 as they allege in the Response on p. 10. Those data and Applicants response ignore the species for each of elements (b)-(d) and the specific range in concentration for any one of them alone and in combination that contribute to the final pH value.
The rejection is maintained.

Rejections Withdrawn in Part/ Maintained in Part
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
13.	The rejection of Claims 1-3, 6, 9-10, 12-17 and 19-30 a under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is moot for canceled Claim 30 and maintained for the pending claims.  
a) Applicants amendment of generic Claim 1 is to clarify the structural components for each the 1st-3rd domains for the antibody construct to encompass a BiTE and the corresponding pI range/ domain is found to overcome this aspect of the original grounds for rejection. Accordingly, this aspect of the rejection is withdrawn.

	b) Applicants allege on pp. 17 to the top of p. 18, the colloidal stability of a liquid composition comprising a bispecific single chain antibody is improved at low pH (see p, 10 [56]). 
	Response to Arguments
Applicants comments are bereft of the influence of elements (b)-(d) of the generic formulation and the contribution to the long-term stability of the BiTE in liquid composition form. Thompson et al (J Chem Phys 2016 Nov 14;145(18):185101 PTO 892)) at least teaches the ionic strength of the formulation on colloidal suspension is effected at high or low pH, where use of acetate buffers is preferred for low pH concentrations (Fig 2) as for element (b) of Claim 1 with concentration of 0.02M, 0.15M, 0.25M, 0.3M and 0.5M. The colloidal stability is mostly due to the net repulsive electrostatic interactions between protein molecules where most IgG solutions in 20 mM acetate at pH 5.2 remain transparent. 

c) Applicants allege on pp. 18 to the top of p. 19 their presentation of “additional experimental data (provided herein below)” spanning pages 10-15 of the Response of 3/21/2022 they have identified the combined pI for the antibody construct as a whole is relevant to achieving a pH range of 4.0 to 5.0 for the liquid composition as a whole factoring into the final pH for the composition has been achieved.
	Response to Arguments
To be of probative value, the objective evidence of fact (test results for the species of the invention plus those data shown in new Figures 1-3) must be factually supported by an appropriate declaration under 37 CFR 1.132. See MPEP 716.01(c). The Attorney statements are regarded as copying evidence from what should otherwise be presented by a declarant laying out the facts. Applicants submission of a proper declaration under 37 CFR 1.132 is required in order for the Response to be complete. Accordingly, those new data have not been considered on the merits.

d) Applicants allege the disclosure is complete in its enablement to arrive at the BiTE formulation as claimed; that pI determination for an antibody is routine.
Response to Arguments
Applicants have not responded to the art reference from the previous Office Action for the unpredictability of recombinant antibody pI determinations. The reference for Exhibit A does not mention recombinant antibodies of the nature to which the invention is drawn.
	Goyon et al (PTO 892; 9/20/2021) teach in the testing of pI for 23 art-known therapeutic monoclonal antibodies for charge variation, that “Counter intuitively, the salt-gradient mode was as effective (or even better) as the pH-gradient mode to predict the pI value based on retention time” p. 123, Col. 1. How this impacts the analysis performed for antibodies as a whole or the pI range for the reconstructed parts of the claimed antibody constructs is seemingly unpredictable. Goyon teaches:
p. 124, Col 1-Col 2. “Finally, the apparent retention factors of 24 mAbs (due to its poor recovery, belimumab was not considered) were compared in Fig. 3 using the pH- and salt-gradient modes. An increase of the retention factor was observed for most of the mAbs in the salt gradient mode (pH = 6.0), except for the NIST mAb, nivolumab and palivizumab where k remained the same and denosumab for which k decreased from 8.3 and 7.2. Denosumab showed again a unique behavior, as it was the most strongly retained in CEX using the pH gradient mode even if its experimental pI of 8.9 was below the pIs of nine other mAbs (see Fig. 1). In salt gradient mode, a significant increase of the apparent retention factor (by at least a factor 2) was observed for the three first eluted mAbs (k < 1 in the pH gradient mode), namely eculizumab, panitumumab and reslizumab. Therefore, the pH gradient mode in CEX has some clear limitations for the analysis of anionic mAbs (pI < 7) and can be considered as less generic.”	

p. 127, Col 1- Col 2. “An additional study would be relevant to evaluate the performance of optimized icIEF methods against the generic one used in our work, to investigate in more depth the differences observed between the two orthogonal techniques. cIEF is today considered as a reference method for the charge variants characterization of biopharmaceutical proteins during preclinical phases and routine analysis. As recently done by Salas-Solano et al. [24] who performed an interlaboratory study to demonstrate the robustness of icIEF, such collaboration would be valuable in CEX to bring this technique more into biopharmaceutical industry practice. This additional analytical
tool would enable the quick and easy characterization of antibodies charge variants by an orthogonal technique to icIEF, and would help analysts for mAb developability purposes.”
	Applicants response is incomplete.
	

Unpredictability/ Undue Experimentation
The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single antibody construct meeting all of the claim limitations alone would require undue experimentation. The testing of any given BiTE antibody under the myriad liquid formulations at low pH based on elements (a)-(d) in generic Claim 1 would require undue experimentation. 
Goyon teaches the testing limitations of pI evaluation for monoclonal antibodies as a whole, and thus pI estimates for parts of an antibody, would add a level of unpredictability in estimation of the starting construct. The unpredictability is not rectified by the art-known fragments for antibodies and the art-known ingredients for liquid pharmaceutical compositions, where as described in the data from the specification the desired properties sought by Applicants: 1) a low aggregation index, 2) low HMWS, 3) high protein concentration, and 3) a high main peak percentage in the liquid formulation, where shown for limited ranges using limited ingredients on limited antibody constructs.   (MPEP 2164.06, “The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” (In re Wands, 858 F.2d 731, 737, 8 USQP2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 
The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 has not been amended in accordance with the amendments to generic Claim 1 to recite the presence of two variable domains for the first domain and two variable domains for the second domain. The subject matter of Claim 12 is not further limiting at least for elements (ii)-(iv).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

15.	Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 has not been amended in accordance with the amendments to generic Claim 1 to recite the presence of two variable domains for the first domain and two variable domains for the second domain. The subject matter of Claim 27 is not further limiting at least for element (a).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
16.	No clams are allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643